DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 May 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “a volume in a region of contact between the metal base insert and the polymer cartridge case, wherein the volume is void of a material, an adhesive, a sealant, a gasket, and an o-ring”, an object cannot be void of a material.  For the purposes of examination, this limitation will be interpreted to mean that there is no intervening components or material between the insert and cartridge case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization document WO 2012/047615 A1 by Davies (Davies).
Regarding claim 1, Davies discloses an ammunition article comprising: a polymer cartridge case comprising: a mouth at a first end; a second end opposite the first end; and a propellant chamber located between the first end and the second end; a projectile fitted into the mouth (See Figures and at least Paragraph 0061); a metal base insert joined at the second end and comprising a primer (212 and at least Paragraph 0033); wherein the metal base insert and the polymer cartridge case remain joined together as a single piece assembly upon loading, firing and removal from a chamber of a firearm for a polymer case temperature between about -65°F (-54°C) to 165°F (74°C) (See at least Paragraph 0031).
Regarding claim 6, Davies further discloses a volume in a region of contact between the metal base insert and the polymer cartridge case, wherein the volume is void of a material, an adhesive, a sealant, a gasket, and an o-ring; and wherein the metal base insert is joined to the polymer cartridge case in a single piece assembly (See at least Figure 3, and at least Paragraph 0056, appears that the base and case components are connected to one another without an intervening material or component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies.
Regarding claim 2, Davies further discloses wherein the article is used in an M240 automatic rifle firearm and the metal base insert is joined to the polymer cartridge case (See at least Paragraph 0003).
Davies discloses the claimed invention except for the specific material properties claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ammunition article in a single piece assembly to firing that exhibits two more of the following mechanical properties: an axial pullout peak load greater than 150 lbf at -40°F (-40°C) as measured with a universal test machine at a strain rate of 0.2 inches (5 mm) per minute; an axial pullout peak load greater than 175 lbf at 68°F (20°C) as measured with the universal test machine at a strain rate of 0.2 inches (5 mm) per minute; an axial pullout peak load greater than 150 lbf at 165°F (74°C) as measured with the universal test machine at a strain rate of 0.2 inches (5 mm) per minute; an axial pullout peak load ratio exceeding 0.90 as determined by the ratio of pullout peak load at 68°F (20°C) to the pullout peak load of 165°F (74°C) as measured with the universal test machine at a strain rate of 0.2 inches (5 mm) per minute; a torsion cantilever maximum load greater than 32 lbf at -40°F (-40°C) as measured with an MTS universal test machine at a strain rate of 5 inches (127 mm) per minute; a torsion cantilever maximum load greater than 35 lbf at 68°F (20 C) as measured with an MTS universal test machine at a strain rate of 5 inches (127 mm) per minute; a torsion cantilever maximum load greater than 32 lbf at 165°F (74°C) as measured with an MTS universal test machine at a strain rate of 5 inches (127 mm) per minute; and a torsion cantilever maximum load ratio exceeding 0.90 as determined by the ratio of the torsion cantilever maximum load at 68°F (20 C) to the torsion cantilever maximum loads at 165°F (74°C) as measured with the universal test machine as a strain rate of 5 inches (127 mm) per minute, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Davies expresses a desire to limit the failure rate of the cartridges during use, therefore, ensuring that the cartridges would meet such testing levels using the identified testing methods would flow naturally from the teachings.
Regarding claim 3, Davies further discloses wherein an adhesive, a sealant, an epoxy or combination thereof is used to join, seal, bond or provide structural strength or toughness to prevent separation of the metal base insert and the polymer cartridge case single piece assembly into two or more separate parts (See at least Paragraph 0056).
Regarding claim 4, Davies further discloses wherein the article is use in a firearm other than an M240 and the metal base insert is joined to the polymer cartridge case (See at least Paragraph 0003).
Davies discloses the claimed invention except for the specific material properties claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ammunition article where the assembly prior to firing exhibits two or more of the following mechanical properties: an axial pullout peak load greater than 65 lbf at -40°F (-40°C) as measured with a universal test machine at a strain rate of 5 mm (0.2 inches) per minute; an axial pullout peak load greater than 80 lbf at 68°F (20°C) as measured with the universal test machine at a strain rate of 5 mm (0.2 inches) per minute; an axial pullout peak load greater than 60 lbf at 165°F (74°C) as measured with the universal test machine at strain rate of 5 mm (0.2 inches) per minute; an axial pullout peak load ratio exceeding 1.25 as determined by the ratio of pullout peak load at 68°F (20°C) to the pullout peak load of 165°F (74°C) as measured with the universal test machine at a strain rate of 5 mm (0.2 inches) per minute; a torsion cantilever maximum load greater than 25 lbf at -40°F (-40°C) as measured with the universal test machine at a strain rate of 127 mm (5 inches) per minute; a torsion cantilever maximum load greater than 20 lbf at 68°F (20°C) as measured with the universal test machine at a strain rate of 127 mm (5 inches) per minute; a torsion cantilever maximum load greater than 15 lbf at 165°F (74°C) as measured with the universal test machine at a strain rate of 127 mm (5 inches) per minute; and a torsion cantilever maximum load ratio exceeding 1.25 as determined by the ratio of cantilever maximum load at 68°F (20°C) to the cantilever maximum load 165°F (74°C) as measured with the universal test machine at a strain rate of 127mm (5 inches) per minute, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Davies expresses a desire to limit the failure rate of the cartridges during use, therefore, ensuring that the cartridges would meet such testing levels using the identified testing methods would flow naturally from the teachings.
Regarding claim 5, Davies further discloses wherein the metal base insert is joined to the polymer cartridge case in a single piece assembly (See at least Paragraph 0056).
Davies discloses the claimed invention except for the specific material properties claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ammunition article wherein the assembly has a torsion cantilever maximum load after firing is greater than the assembly before being fired, as measured at 68°F (20°C) with a universal test machine at a strain rate of 127 mm (5 inches) per minute, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Davies expresses a desire to limit the failure rate of the cartridges during use, therefore, ensuring that the cartridges would meet such testing levels using the identified testing methods would flow naturally from the teachings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641